 

MAY 2 1 2019

Clerk, U S District Court
District Of Montana

 

Billings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-47-BLG-SPW
Plaintiff,
PRELIMINARY ORDER OF
VS. FORFEITURE
SCOTT ALLEN WORTMAN,
Defendant.

 

 

WHEREAS, in the superseding indictment in the above case, the United

States of America sought forfeiture of any property of the above-captioned person,

pursuant to 21 U.S.C. § 853, as property used or intended to be used to facilitate

the violations alleged in the superseding indictment, or as proceeds of said

violations;
AND WHEREAS, on May 13, 2019, the defendant entered a plea of guilty
to count I of the superseding indictment charging conspiracy to possess with the
intent to distribute and to distribute heroin, and to counts II and III of the
superseding indictment charging possession with intent to distribute heroin and
methamphetamine;

AND WHEREAS, on May 14, 2019, a jury found the defendant guilty of the
crime charged in count IV of the superseding indictment charging possession of a
firearm in furtherance of a drug trafficking crime;

AND WHEREAS, the forfeiture allegation stated that as a result of the
offenses charged in the superseding indictment, the defendant shall forfeit:

o $5,632 in United States currency; and
e firearms.

AND WHEREAS, by virtue of said guilty pleas and guilty verdict, the
United States is now entitled to possession of the property, pursuant to 21 U.S.C.
§ 841(a)(1), 21 U.S.C. § 853, and Rule 32.2(b)(2), Federal Rules of Criminal

Procedure.
ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by the defendant to counts I, II and
III, contained in the superseding indictment, and the plea of true to the forfeiture
allegation, and the guilty verdict returned by a jury to count IV contained in the
superseding indictment, the United States is authorized and ordered to seize the
following property. This property is forfeited to the United States for disposition
in accordance with the law, subject to the provisions of to 21 U.S.C. § 853(n)(1):

e $5,632 in United States currency;

e aRuger model SR45, .45 caliber semi-automatic pistol (serial
number 380-06256);

e a Taurus model PT-140, .40 caliber semi-automatic pistol (serial
number SJZ08207); and

e a Ruger model LC380, .38 caliber semi-automatic pistol (serial
number 323-35327).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-
3
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

st
DATED this_a@//_ day of May, 2019.

“SUSAN P. WATTERS
United States District Judge
